Citation Nr: 1211517	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for pulmonary tuberculosis, moderately advanced, arrested, status post segmental resection of the right upper lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania.

On his VA Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge.  In a September 2011 letter, the Veteran was informed that a hearing was scheduled to take place on November 1, 2011, at the RO in Philadelphia, Pennsylvania, but the Veteran failed to report for his hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed abandoned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The record reflects that the RO has correctly construed the Veteran's August 2006 claim for an increased rating for pulmonary tuberculosis to encompass a claim for service connection for chronic obstructive pulmonary disease (COPD).  In this regard, the Board notes that the RO has obtained medical opinions addressing whether the Veteran's COPD was caused or aggravated by his pulmonary tuberculosis or the residuals thereof.  In addition, in the Statement of the Case, the RO stated that service connection is not warranted for the Veteran's COPD.

However, the record does not show that the RO has provided the Veteran with all required notice in response to the claim for service connection for COPD.  Moreover, the RO has not formally adjudicated the claim in a rating decision.  The record reflects that all or most of the Veteran's current pulmonary impairment is due to his COPD.  Therefore, the COPD issue must be developed and adjudicated by the originating agency before the Board decides the issue on appeal.  

The Board further notes that during the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should provide all required notice in response to the Veteran's claim for service connection for COPD, including notice regarding establishment of service connection on a secondary basis.

2. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding pertinent treatment records, to include any pertinent VA treatment records since October 2006.

3. The RO/ AMC should also undertake any other development it determines to be warranted.

4. Then, the RO/AMC should adjudicate the Veteran's claim for secondary service connection for COPD under the criteria in effect prior to October 2006.  It should also informed the Veteran of his appellate rights with respect to this determination.  

5. If appropriate the RO/AMC should also readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

